J. JOSEPH SMITH, Circuit Judge:
This is an appeal from dismissal on summary judgment in the United States District Court for the Northern District of New York, James T. Foley, Chief Judge, as untimely of a Tort Claims Act suit. The action was brought on behalf of a serviceman, his wife and an infant son whose illness, meningitis, was negligently diagnosed at the United States Air Force Base Hospital at Plattsburgh, New York as teething with a cold. The original diagnosis by a Dr. Marger was on or about April 15, 1971; further diagnosis and treatment occurred at the United States Naval Hospital, Balboa, California beginning later in April; claim was first made January 14, 1974; suit was brought in December of 1974. Since a two-year limitations period for filing a claim applies from the date a claim “accrues,” 28 U.S.C. § 2401(b), the suit was untimely unless the claim accrued after January 13, 1972. Plaintiffs rely on two theories to support a contention that the period did not begin until a date within two years of the institution of the claim: first, a “continuing treatment” theory, see Kossick v. United States, 330 F.2d 933, 936 (2d Cir.), cert. denied, 379 U.S. 837, 85 S.Ct. 73, 13 L.Ed.2d 44 (1964); Ciccarone v. United States, 486 F.2d 253, 256 (3d Cir. 1973); Modave v. Long Island Jewish Medical Center, 501 F.2d 1065, 1074 (2d Cir. 1974) (applying New York law), and second, a claim that the alleged negligence was first reasonably apparent to the child’s mother not earlier than two years prior to claim, see Jordan v. United States, 503 F.2d 620, 622 (6th Cir. 1974); Tyminski v. United States, 481 F.2d 257, 265 (3d Cir. 1973); Toal v. United States, 438 F.2d 222 (2d Cir. 1971); Hungerford v. United States, 307 F.2d 99 (9th Cir. 1962); Quinton v. United States, 304 F.2d 234 (5th Cir. 1962).
We agree with Chief Judge Foley that there is no merit in the first contention, since the treatment was not continuous by the same doctor (or an associate) or the same hospital for the required period.
The second contention may eventually be found not to have merit. The affidavit of the young mother, however, states that she had been told that she must be patient because the teeth cutting episode could last for a period of time, that at Balboa the diagnosis was undetermined and that the child was very sick and that they suspected meningitis. Moreover, the affidavit appears to assert that the first information she received, that delay in treatment may have caused the severe injuries, came in advice from a Dr. Davis on June 6, 1972, within two years of the date of claim. The hospital records indicate a finding of meningitis, although they also indicate tests for possible tuberculosis. It is not established to what extent the hospital records were available to one in the mother’s situation.
To be sure, on the claim, pleadings and affidavits there is support for a finding that plaintiff mother knew more than two years before claim that Dr. Marger’s diagnosis of teething and cold was incorrect, but plaintiffs claim that the wording was that of counsel and that plaintiffs can explain apparent inconsistencies. In addition, plaintiffs contend that a person in the position of the mother could not reasonably *751discover earlier than she did that the delay in correct diagnosis could and did cause the injuries complained of.
We think that on the record before the court a genuine issue of material fact existed, as to when a reasonable person in the position of the child’s mother should have realized that negligent malpractice had occurred. Summary judgment was therefore improper. Heyman v. Commerce & Industry Insurance Co., 524 F.2d 1317 (2d Cir. 1975); Judge v. City of Buffalo, 524 F.2d 1321 (2d Cir. 1975).
Reversed and remanded.